 Case 4:20-cv-04078-RAL Document 48 Filed 04/28/21 Page 1 of 3 PageID #: 413




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                    SOUTHERN DIVISION



 TRAVIS R. MCPEEK,                                             4:20-CV-04078-RAL


                      Plaintiff,

                                                   ORDER GRANTING DOC DEFENDANTS'
       vs.                                          MOTION TO STAY DISCOVERY AND
                                                   ORDER ON MISCELLANEOUS MOTIONS
CO MEYERS,CORRECTIONAL OFFICER
AT MIKE DURFEE STATE PRISON,IN HIS
INDIVIDUAL AND OFFICIAL CAPACITY;
CO LUCERO,CORRECTIONAL OFFICER
AT MIKE DURFEE STATE PRISON,IN HIS
INDIVIDUAL AND OFFICIAL CAPACITY;
UM KLIMEK,EAST CRAWFORD UNIT
 MANAGER AT MIKE DURFEE STATE
 PRISON,IN HIS INDIVIDUAL AND
 OFFICIAL CAPACITY; LT. DYKSTRA,
 OFFICER AT MIKE DURFEE STATE
PRISON,IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY; UNKNOWN MAIL
ROOM OFFICER(S), CORRECTIONAL
OFFIER(S) AT MIKE DURFEE STATE
PRISON,IN HIS/HER INDIVIDUAL AND
OFFICIAL CAPACITY; WARDEN BRENT
FLUKE, WARDEN AT MIKE DURFEE
STATE PRISON,IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY; WARDEN DARIN
YOUNG,WARDEN AT THE "HILL'VOR
SIOUX FALLS PRISON,IN HIS
INDIVIDUAL AND OFFICIAL CAPACITY;
MARK PAYER,JAIL
ADMINISTRATOR/OFFICER AT YANKTON
COUNTY JAIL, IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY;

                      Defendants.



      Plaintiff Travis P. McPeek filed a pro se lawsuit under 42 U.S.C. § 1983. Doc. 1.

Defendants CO Meyer, CO Lucero, UM Klimek, Lt. Dystrka, Unknown Mail Room Officers,
 Case 4:20-cv-04078-RAL Document 48 Filed 04/28/21 Page 2 of 3 PageID #: 414




Warden Brent Fluke, and Warden Darin Young(DOC Defendants) move to stay discovery until

this Court rules on the their forthcoming motion for summary judgment based on qualified

immunity. Doc. 36.

          "Qualified immunity is an immunity from suit, not simply from liability" and protects

officials from pretrial discovery. Janis v. Biesheuvel. 428 F.3d 795, 800(8th Cir. 2005)(citing

Mitchell V. Forsvth. 472 U.S. 511,526(1985))."Unless the plaintiffs allegations state a claim of

violation of clearly established law, a defendant pleading qualified immunity is entitled to

dismissal before the commencement of discovery." Mitchell. 472 U.S. at 526 (citing Harlow v.

Fitzgerald. 457 U.S. 800, 818 (1982)). Because DOC Defendants claim they are filing a motion

for summary judgment based on qualified immunity, staying discovery is appropriate.

          MePeek moves to subpoena witnesses that will testify to his allegations regarding prison

conditions. Doc. 34. Next, McPeek moves to compel DOC Defendants to answer his

interrogatories. Doc. 41. Because discovery regarding McPeek's claims against the DOC

Defendants has been stayed, his motions. Docs. 34,41, are denied. Finally, McPeek moves to file

inmates' affidavits. Doc. 39, which will be granted.

          Accordingly, it is

          ORDERED that DOC Defendants' motion to stay discovery. Doc. 36, is granted. It is

further


          ORDERED that MePeek's motions for subpoena and to compel. Docs. 34, 41, are denied.

          It is finally
Case 4:20-cv-04078-RAL Document 48 Filed 04/28/21 Page 3 of 3 PageID #: 415



     ORDERED that McPeek's motion to submit affidavits, Doc. 39, is granted.

     DATED April        2021.

                                       BY THE COURT:




                                       ROBERTO A. LANGE
                                       CHIEF JUDGE
